The district court's determination involved a matter of law
                  which we review de novo. See Sheriff V. Marcus, 116 Nev. 188, 192, 995
P.2d 1016, 1018 (2000). Here, the grand jury was properly instructed on
                  the elements of the crime charged in count I pursuant to NRS 200.620(1),
                  see also NRS 179.425(1)(b), and the district court's determination
                  otherwise was erroneous.'      See NRS 172.095(2) (providing that the State
                  must instruct the grand jury of the elements of the offense alleged); Clay
                  V.   Eighth Judicial Dist. Court., 129 Nev. , 305 P.3d 898, 904 (2013)
                  ("Nevada is among several jurisdictions that require the prosecutor to
                  instruct the grand jury on the elements of the crime."). The additional
                  language in "the missing part of the statute" does not refer to elements of
                  the offense, and we do not agree that the jury was potentially misled by
                  the instructions or that the integrity of the grand jury proceedings were
                  compromised. See Clay, 129 Nev. at , 305 P.3d at 905. Therefore, we
                  conclude that the district court erred by granting in part Morgan's petition
                  and dismissing count I.
                                  In response to the State's appeal, Morgan contends that he
                  was entitled to the granting of his petition because the grand jury was not
                  (1) informed that the victim consented to engaging in either a wire or oral


                          1 The
                              grand jury was instructed as follows: "It is unlawful for any
                  person to knowingly and willfully intercept or attempt to intercept any
                  wire communication." The grand jury was also instructed that an
                  exception to the prohibition exists for "an investigative or law enforcement
                  officer in the ordinary course of his or her duties." The charging
                  indictment, provided to the grand jury, alleged that Morgan "did
                  unlawfully, willfully, knowingly and feloniously intercept or attempt to
                  intercept any wire communication, to wit: On or about December 11, 2012,
                  the defendant recorded a telephone call between himself and [the victim]
                  without the consent of all parties to the call."


SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    ze
                  communication, (2) provided with a definition of "oral communication,"
                  and (3) properly instructed about the law enforcement exception to NRS
                  200.620. The district court did not specifically address these claims below.
                  Nevertheless, based on our review of the record, we conclude that
                  Morgan's claims lack merit. Accordingly, we
                              ORDER the judgment of the district court REVERSED IN
                  PART AND REMAND this matter to the district court for proceedings
                  consistent with this order.



                                                                      J.
                                           Saitta


                                                                         Pieku tiAp
                  Gibbolis                                   Pickering



                  cc:   Hon. Jessie Elizabeth Walsh, District Judge
                        Attorney General/Carson City
                        Attorney General/Las Vegas
                        Turco & Draskovich
                        Eighth District Court Clerk




SUPREME COURT
         OF
      NEVADA
                                                       3
(0) 1.947A    e